Exhibit 10.1

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”), by and
between Global Cash Access, Inc., a Delaware corporation (the “Company”) and a
wholly-owned subsidiary of Global Cash Access Holdings, Inc., a Delaware
corporation (“GCA Holdings”), and David B. Lopez (“Executive”), is made as of 
March 29, 2013 (the “Effective Date”).

 

R E C I T A L S

 

A.                          The Company and Executive entered into an employment
agreement dated June 11, 2012 (the “Original Agreement”), and Executive has been
employed with the Company since that time.

 

B.                           Subsequent to the execution of the Original
Agreement, Executive was promoted to the position of Chief Executive Officer.

 

C.                          The Company and Executive desire to amend and
restate the Original Agreement to reflect such change in job title and other
related changes through the execution and delivery of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, Executive and the Company agree as follows:

 

1.                                              Position, Duties,
Responsibilities

 

1.1.                                                Position.   The Company
desires to continue to employ Executive, and Executive desires to continue such
employment, upon the terms and conditions set forth herein.  Executive is
employed to render services to the Company in the position of Chief Executive
Officer and shall report to the Company’s Board of Directors (the “Board of
Directors”).  The duties of this position shall include such duties and
responsibilities as are reasonably assigned to Executive from time to time by
the Board of Directors, including but not limited to those customarily performed
by the Chief Executive Officer of similarly situated corporations.  Executive
agrees to serve in a similar capacity for the benefit of GCA Holdings and any of
the Company’s direct or indirect, wholly-owned or partially-owned subsidiaries
or GCA Holdings’ affiliates.  Additionally, Executive shall serve in such other
capacity or capacities as the Board of Directors may from time to time
reasonably and lawfully prescribe.  During his employment by the Company,
Executive shall, subject to Section 1.2, devote his full energies, interest,
abilities and productive time to the proper and efficient performance of his
duties under this Agreement.

 

1.2.                                                Other Activities.  Except
upon the prior written consent of the Board of Directors, Executive will not
(i) accept any other full- or part-time employment, or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that is or may be in conflict with, or that might place Executive in
a conflicting

 

1

--------------------------------------------------------------------------------


 

position to that of, the Company.  Notwithstanding the foregoing, Executive
shall be permitted to engage in occasional charitable activities outside the
scope of his employment with the Company so long as such activities (A) do not
conflict with the actual or proposed business of the Company or any of its
subsidiaries or affiliates, and (B) do not affect the performance of his duties
hereunder.  In addition, subject to the prior written consent of the Board of
Directors of the Company and subject to Executive’s fiduciary duties to the
Company, Executive shall be permitted to serve as a director of other
corporations provided that their businesses are not competitive with the actual
or proposed business of the Company or any of its subsidiaries or affiliates and
provided further that Executive’s service as a director of such other
corporations does not interfere with his performance of his duties hereunder. 
Any such prior written consent may be subsequently revoked in the event that the
Board of Directors determines, in good faith, that Executive’s position as a
director of any such other corporation has developed into a conflict of
interest.

 

1.3.                                                Location.  Executive’s
principal place of employment shall be at the Company’s corporate headquarters
which, on the date of this Agreement, are located in Las Vegas, Nevada.

 

1.4.                                                Proprietary Information. 
Executive recognizes that his employment with the Company will involve contact
with information of substantial value to the Company, which is not generally
known in the trade, and which gives the Company an advantage over its
competitors who do not know or use it.  As a condition precedent to Executive’s
employment by the Company pursuant to the Original Agreement, Executive executed
and delivered to the Company, concurrent with his execution and delivery of the
Original Agreement, an “Employee Proprietary Information and Inventions
Agreement,” an executed copy of which is attached hereto as Exhibit A (the
“Employee Proprietary Information and Inventions Agreement”).  Executive agrees
to continue to abide by the Employee Proprietary Information and Inventions
Agreement, which is incorporated herein by reference.

 

1.5.                                                Regulatory Approval.  Due to
the nature of the Company’s business and Executive’s position with the Company,
Executive may be required from time to time to complete applications required by
various gaming regulatory, tribal, state or other international governments in
whose jurisdiction the Company and its affiliates conduct business, as well as
other applications that may be required by such regulatory authorities with
jurisdiction over the Company and its affiliates. Such applications are
generally in addition to normal credit, reference and background investigation
for employment. Such applications may require complete disclosure of personal
and financial information, criminal convictions or arrests (expunged or not) and
business associations.  As an ongoing condition of Executive’s employment,
Executive must be able to satisfy the licensing process and obtain appropriate
gaming and other regulatory licenses.

 

2.                                              Compensation of Executive

 

2.1.                                                Base Salary.  In
consideration of the services to be rendered under this Agreement, while
employed by the Company, Company shall pay Executive an initial base annual
salary of Five Hundred Thousand Dollars ($500,000), less standard deductions and
withholdings, payable in regular periodic payments in accordance with Company
payroll policy.

 

2

--------------------------------------------------------------------------------


 

Such salary shall be prorated for any partial month of employment on the basis
of a 30-day fiscal month.  Such base salary shall be subject to annual review by
the Board of Directors commencing on January 1, 2014.

 

2.2.                                                Bonus.  For each full fiscal
year of Executive’s employment with the Company, Executive shall be eligible for
a discretionary bonus, with a target amount equal to seventy-five percent (75%)
of his then current base salary, the exact amount of such bonus to be determined
by the Board of Directors based on the measurement of certain performance
criteria or goals as established from time to time by the Board of Directors for
bonus awards to senior executives of the Company.

 

2.3.                                                Equity Awards.  Executive
will be eligible to receive stock, option or other equity awards (each, an
“Equity Award”) under the Company’s applicable equity incentive plan as then in
effect (the “Plan”), as determined by the Board of Directors and/or the
Compensation Committee thereof.  Any such Equity Award will be subject to the
terms and conditions of the Plan and an applicable form of agreement for such
Equity Award specified by the Board of Directors and/or the Compensation
Committee, which Executive will be required to sign as a condition of retaining
the Equity Award.

 

2.4.                                                Benefits.  Executive shall
be entitled to participate in the Company’s group medical, dental, life
insurance, 401(k), deferred compensation or other benefit plans and programs on
the same terms and conditions as other members of the Company’s senior executive
management, based upon the eligibility dates described in the benefit plan
documents. Executive shall be provided such perquisites of employment, including
paid time off as are provided to all other members of the Company’s senior
executive management.  Executive shall be entitled to reimbursement of all
reasonable expenses incurred by Executive in the performance of his duties
hereunder, in accordance with the policies and procedures established by the
Company from time to time, as the same may be amended from time to time.  In
addition, Executive shall be entitled to reimbursement of certain medical
expenses under the Company’s Exec-u-care coverage on the same terms as other
members of the Company’s senior executive management.

 

3.                                              Employment At Will

 

Company or Executive may terminate Executive’s employment with Company at any
time for any reason, including no reason at all, notwithstanding anything to the
contrary contained in or arising from any statements, policies, or practices of
Company relating to the employment, discipline, or termination of its
employees.  This at-will employment relationship cannot be changed except in a
writing executed on behalf of the Board of Directors and Executive.  This
Section 3 shall survive any termination or expiration of this Agreement.

 

4.                                              Termination of Employment

 

4.1.                                                Termination by Executive. 
Executive may terminate his employment upon notice to the Company.  In the event
that Executive elects to terminate his employment other than for Good Reason (as
defined below), the Company shall pay Executive all base salary due and owing
and all other accrued but unpaid benefits (e.g., accrued vacation)

 

3

--------------------------------------------------------------------------------


 

through the last day actually worked and thereafter the Company’s obligations
under this Agreement shall terminate, subject to Section 5.4.

 

4.2.                                                Termination by the Company
for Cause.  In the event that the Company terminates Executive’s employment for
Cause, the Company shall pay Executive all base salary due and owing and all
other accrued but unpaid benefits (e.g., accrued vacation) through the last day
actually worked and thereafter the Company’s obligations under this Agreement
shall terminate, subject to Section 5.4.  For the purposes of this Agreement,
termination shall be for “Cause” if (i) Executive refuses or fails to act in
accordance with any lawful order or instruction of the Board of Directors that
is consistent with Executive’s obligations and responsibilities under this
Agreement, and such refusal or failure to act has not been cured within five
(5) days of written notice from the Board of Directors of such disobedience,
(ii) Executive fails to devote reasonable attention and time during normal
business hours to the business affairs of the Company or Executive is determined
by the Board of Directors to have been unfit (e.g., denied any license, permit
or qualification required by any gaming regulator or found unsuitable by any
gaming regulator) (other than as a result of an Incapacity), unavailable for
service (other than as a result of an Incapacity) or grossly negligent in
connection with the performance of his duties on behalf of the Company, which
unfitness, unavailability or gross negligence has not been cured within five
(5) days of written notice from the Board of Directors of the same;
(iii) Executive is determined by the Board of Directors to have committed a
material act of dishonesty or willful misconduct or to have acted in bad faith
to the material detriment of the Company in connection with the performance of
his duties on behalf of the Company; (iv) Executive is convicted of a felony or
other crime involving dishonesty, breach of trust, moral turpitude or physical
harm to any person, or (v) Executive materially breaches any agreement with the
Company which material breach has not been cured within ten (10) days written
notice from the Board of Directors of the same.  For purposes of this Agreement,
the term “without Cause” shall mean termination of Executive’s employment for
reasons other than for “Cause.”

 

4.3.                                                Termination by the Company
without Cause or Termination by Executive for Good Reason.  In the event that
the Company terminates Executive’s employment without Cause or Executive
terminates his employment for Good Reason, the Company shall pay Executive all
base salary due and owing and all other accrued but unpaid benefits (e.g.,
accrued vacation) through the last day actually worked, and Executive shall be
entitled to receive the severance payments and benefits set forth below in this
Section 4.3; provided, however, that such severance and benefits are conditioned
on Executive’s execution, on or before the 60th day following the date of
termination, and non-revocation of a release agreement, the form of which is
attached hereto as Exhibit B, and thereafter the Company’s obligations under
this Agreement shall terminate, subject to Section 5.4.  For the purposes of
this Agreement, termination shall be for “Good Reason” if (i) there is a
material diminution of Executive’s responsibilities with the Company, or a
material change in the Executive’s reporting responsibilities or title, in each
case without Executive’s consent; (ii) there is a reduction by the Company in
the Executive’s annual base salary then in effect without Executive’s consent;
or (iii) Executive’s principal work location is relocated outside of the Las
Vegas, Nevada metropolitan area without Executive’s consent.  Executive agrees
that he may be required to travel from time to time as required by the Company’s
business and that such travel shall not constitute grounds for Executive to
terminate his employment for Good Reason.

 

4

--------------------------------------------------------------------------------


 

4.3.1.           Base Salary Continuation.  The Company shall continue to pay to
Executive his then-current base annual salary for a period of twelve (12) months
(the “Salary Continuation Period”).  Such salary continuation shall be subject
to standard deductions and withholdings and shall be payable in regular periodic
payments in accordance with Company payroll policy commencing with the first
payroll date occurring on or after the 60th day following the date of
termination.  The Company may discontinue such salary continuation in the event
that Executive breaches any of the provisions of Sections 6 or 7.

 

4.3.2.           Target Bonus.  The Company shall also pay to Executive, subject
to standard deductions and withholdings, a bonus in the amount of seventy-five
percent (75%) of his then-current base salary, payable in equal installments
concurrent with the salary continuation payments pursuant to Section 4.3.1.

 

4.3.3.           Vesting of Restricted Stock Award.  In connection with the
execution of the Original Agreement, the Board of Directors of GCA Holdings
approved the grant to Executive of sixty-five thousand (65,000) shares of
restricted stock (the “Shares”) of GCA Holdings’ pursuant to the Plan and a
Notice of Restricted Stock Award and Executive and GCA Holdings entered into a
related Restricted Stock Award Agreement (the “Restricted Stock Award
Agreement”).  Any Shares subject to such Restricted Stock Award Agreement that
are  held by Executive and that remain unvested shall immediately become fully
vested.  To the extent any purported conflict between the terms of the
Restricted Stock Award Agreement and this Agreement may appear, the terms of
this Agreement shall supercede and control the terms of the parties
understanding.

 

4.3.4.           Group Medical Coverage.  The Company shall, following the
Executive’s timely election, provide the Executive (and Executive’s spouse or
dependents) with continued coverage for the Salary Continuation Period under the
Company’s group health insurance plans (including, without limitation, any
dental and vision insurance plans) in effect upon termination of Executive’s
employment without Cause or for Good Reason in accordance with the provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), at no cost
to Executive.

 

4.4.                                                Termination for Incapacity. 
In the event that Executive suffers an Incapacity during the term of his
employment hereunder, the Company may elect to terminate Executive’s employment
pursuant to this Section 4.4.  In such event, the Company shall pay Executive
all base salary due and owing and all other accrued but unpaid benefits (e.g.,
accrued vacation) through the date on which an Incapacity is determined to exist
(the “Determination Date”).  Thereafter the Company’s obligations under this
Agreement shall terminate, subject to Section 5.4; provided, however, that
nothing contained in this Agreement shall limit Executive’s rights to payments
or other benefits under any long-term disability plans of the Company in which
Executive participates, if any.  For the purposes of this Agreement, Executive
shall be deemed to have suffered an “Incapacity” if Executive shall, due to
illness or mental or physical incapacity, be unable to perform the duties and
responsibilities required to be performed by him on behalf of the Company for a
period of at least 180 days.

 

4.5.                                                Termination upon Death.  In
the event that Executive dies during the term of his employment hereunder,
Executive’s employment shall be deemed to have terminated

 

5

--------------------------------------------------------------------------------


 

upon the date of death.  In such event, the Company shall pay Executive’s estate
all base salary due and owing and all other accrued but unpaid benefits (e.g.,
accrued vacation) through the date of death.  Thereafter the Company’s
obligations under this Agreement shall terminate, subject to Section 5.4;
provided, however, that nothing contained in this Agreement shall limit
Executive’s estate’s or beneficiaries’ rights to payments or other benefits
under any life insurance plan or policy in which Executive participates or with
respect to which Executive has designated a beneficiary, if any.

 

4.6.                                                Compliance with Section 409A
of the Code.  This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any regulations or
rulings thereunder), and shall be construed and interpreted in accordance with
such intent.  Notwithstanding anything to the contrary in this Agreement, the
Company, in the exercise of its sole discretion and without the consent of
Executive, shall have the authority to delay the payment of any amounts or the
provision of any benefits under this Agreement to the extent it deems necessary
or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “key employees” of certain publicly-traded companies)
as amplified by any Internal Revenue Service or U.S. Treasury Department
guidance as the Company deems appropriate or advisable.  In such event, any
amounts or benefits under this Agreement to which Executive would otherwise be
entitled during the six (6) month period following Executive’s termination of
employment will be paid on the first business day following the expiration of
such six (6) month period.  Any provision of this Agreement that would cause the
payment of any benefit to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Code Section 409A (which amendment
may be retroactive to the extent permitted by the Code or any regulations or
rulings thereunder).

 

4.7.                                                No Other Compensation or
Benefits.  Executive acknowledges that except as expressly provided in this
Agreement, he will not be entitled to any additional compensation, severance
payments acceleration of equity grants or benefits after the termination of his
employment.

 

5.                                              Termination Obligations

 

5.1.                                                Return of Company’s
Property.  Without in any way limiting Executive’s obligations and the Company’s
rights under the Employee Proprietary Information and Inventions Agreement
described in Section 1.4, Executive hereby acknowledges and agrees that all
books, manuals, records, reports, notes, contracts, lists, spreadsheets and
other documents or materials, or copies thereof, and equipment furnished to or
prepared by Executive in the course of or incident to Executive’s employment,
belong to Company and shall be promptly returned to Company upon termination of
Executive’s employment.

 

5.2.                                                Cooperation in Pending
Work.  Following any termination of Executive’s employment, Executive shall, at
the Company’s request, reasonably cooperate with the Company in all matters
relating to the winding up of pending work on behalf of the Company and the
orderly transfer of work to other employees of the Company.  Executive shall
also cooperate, at the Company’s request, in the defense of any action brought
by any third party against the Company that relates in any way to Executive’s
acts or omissions while employed by

 

6

--------------------------------------------------------------------------------


 

the Company.  In consideration of Executive’s cooperation under this
Section 5.2, the Company shall reimburse Executive for his reasonable
out-of-pocket costs incurred to cooperate and the Company shall pay Executive an
hourly consulting fee equal to the hourly rate that results from dividing his
then-current base annual salary by 2,080.

 

5.3.                                                Resignation.  Upon the
termination of Executive’s employment for any reason, Executive shall be deemed
to have resigned from all positions as an employee, officer, director or manager
then held with the Company, GCA Holdings or any of their respective subsidiaries
or affiliates.  Executive agrees to execute and deliver such documents or
instruments as are reasonably requested by the Company, GCA Holdings or any such
subsidiary or affiliate to evidence such resignations.

 

5.4.                                                Survival.  The
representations and warranties contained herein and Executive’s and the
Company’s obligations under Sections 3, 4, 5, 6, 7 and 8 and under the Employee
Proprietary Information and Inventions Agreement shall survive termination of
Executive’s employment and the expiration of this Agreement.

 

6.                                              Restrictions on Competition
after Termination.

 

6.1.                                                Reasons for Restrictions. 
Executive acknowledges that the nature of the Company’s business is such that it
would be extremely difficult for Executive to honor and comply with Executive’s
obligation under the Employee Proprietary and Inventions Agreement described in
Section 1.4 to keep secret and confidential the Company’s trade secrets if
Executive were to become employed by or substantially interested in the business
of a competitor of the Company soon following the termination of Executive’s
employment with the Company, and it would also be extremely difficult to
determine in any reasonably available forum the extent to which Executive was or
was not complying with Executive’s obligations under such circumstances.

 

6.2.                                                Duration of Restriction.  In
consideration for the Company’s undertakings and obligations under this
Agreement, Executive agrees that during the Noncompete Term, Executive will not
directly or indirectly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in the financing, operation, management or control of, any
person, firm, corporation or business that engages in any line of business in
which the Company engages at the time of such termination, in the United States,
Canada, the United Kingdom or such other countries in which the Company conducts
business at the time of such termination (“Restricted Territory”).  For the
avoidance of doubt, the foregoing shall not prohibit Executive from engaging in,
owning an interest in, or participating in any business that processes credit
card, debit card or automated teller machine transactions originated from
outside of gaming establishments.  For purposes of this Agreement, the
“Noncompete Term” shall be the period of two (2) years after the termination of
Executive’s employment hereunder.  The parties agree that ownership of no more
than 1% of the outstanding voting stock of a publicly-traded corporation or
other entity shall not constitute a violation of this provision.  The parties
intend that the covenants contained in this section shall be construed as a
series of separate covenants, one for each county, city, state and other
political subdivision of the Restricted Territory.  Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in this

 

7

--------------------------------------------------------------------------------


 

section.  If, in any judicial proceeding, a court shall refuse to enforce any of
the separate covenants (or any part thereof) deemed included in this section,
then such unenforceable covenant (or such part) shall be deemed eliminated from
this Agreement for the purpose of those proceedings to the extent necessary to
permit the remaining separate covenants (or portions thereof) to be enforced by
such court.  It is the intent of the parties that the covenants set forth herein
be enforced to the maximum degree permitted by applicable law.

 

7.                                              Restrictions on Solicitation
after Termination.

 

For a period of two (2) years following the termination of Executive’s
employment hereunder for any reason, Executive shall not, without the prior
written consent of the Company, directly or indirectly, as a sole proprietor,
member of a partnership, stockholder or investor, officer or director of a
corporation, or as an executive, associate, consultant, independent contractor
or agent of any person, partnership, corporation or other business organization
or entity other than the Company solicit or endeavor to entice away from the
Company any person or entity who is, or, during the then most recent three-month
period, was, employed by, or had served as an agent or key consultant of the
Company, provided, however, that Executive shall not be prohibited from
receiving and responding to unsolicited requests for employment or career advice
from Company’s employees, agents and consultants.

 

8.                                              Arbitration.

 

8.1.                                                Agreement to Arbitrate
Claims.  The Company and Executive hereby agree that, to the fullest extent
permitted by law, any and all claims or controversies between them (or between
Executive and any present or former officer, director, agent, or employee of the
Company or any parent, subsidiary, or other entity affiliated with the Company)
relating in any manner to the employment or the termination of employment of
Executive shall be resolved by final and binding arbitration.  Except as
specifically provided herein, any arbitration proceeding shall be conducted in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“the AAA Rules”).  Claims subject to
arbitration shall include contract claims, tort claims, claims relating to
compensation and stock options, as well as claims based on any federal, state,
or local law, statute, or regulation, including but not limited to any claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, and the California Fair
Employment and Housing Act.  However, claims for unemployment compensation,
workers’ compensation, and claims under the National Labor Relations Act shall
not be subject to arbitration.

 

8.2.                                                Arbitrator.  A neutral and
impartial arbitrator shall be chosen by mutual agreement of Executive and the
Company; however, if Executive and the Company are unable to agree upon an
arbitrator within a reasonable period of time, then a neutral and impartial
arbitrator shall be appointed in accordance with the arbitrator nomination and
selection procedure set forth in the AAA Rules.  The arbitrator shall prepare a
written decision containing the essential findings and conclusions on which the
award is based so as to ensure meaningful judicial review of the decision.  The
arbitrator shall apply the same substantive law, with the same statutes of
limitations and same remedies, that would apply if the claims were brought in a

 

8

--------------------------------------------------------------------------------


 

court of law.  The arbitrator shall have the authority to consider and decide
pre-hearing motions, including dispositive motions.

 

8.3.                                                Enforcement Actions.  Either
the Company or Executive may bring an action in court to compel arbitration
under this Agreement and to enforce an arbitration award. Except as otherwise
provided in this Agreement, neither party shall initiate or prosecute any
lawsuit in any way related to any arbitrable claim, including without limitation
any claim as to the making, existence, validity, or enforceability of the
agreement to arbitrate.  All arbitration hearings under this Agreement shall be
conducted in Las Vegas, Nevada.

 

8.4.                                                Exceptions.  Nothing in this
Agreement precludes a party from filing an administrative charge before an
agency that has jurisdiction over an arbitrable claim.  In addition, either
party may, at its option, seek injunctive relief in a court of competent
jurisdiction for any claim or controversy arising out of or related to the
unauthorized use, disclosure, or misappropriation of the confidential and/or
proprietary information of either party.  By way of example, the Company may
choose to use the court system to seek injunctive relief to prevent disclosure
of its proprietary information or trade secrets; similarly, Executive may elect
to use the court system to seek injunctive relief to protect Executive’s own
inventions or trade secrets.

 

8.5.                                                Governing Law.  The
agreement to arbitrate under this Section 8 shall be governed by the Uniform
Arbitration Act of 2000 (Nevada Revised Statutes 38.206 et seq).   In ruling on
procedural and substantive issues raised in the arbitration itself, the
Arbitrator shall in all cases apply the substantive law of the State of Nevada.

 

8.6.                                                Attorneys’ Fees.  The
Arbitrator shall have the discretion to award the costs of arbitration, the
arbitrator’s fees and the respective attorney’s fees of each party between the
parties as the arbitrator sees fit.

 

8.7.                                                Survival.  The parties’
obligations under this Section 8 shall survive the termination of Executive’s
employment with the Company and the expiration of this Agreement.

 

8.8.                                                Acknowledgements.  THE
PARTIES UNDERSTAND AND AGREE THAT THIS SECTION 8 CONSTITUTES A WAIVER OF THEIR
RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
SECTION 8.  THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL
BE RESOLVED BY A JURY TRIAL.  THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE
BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS SECTION 8 WITH THEIR LEGAL COUNSEL
AND HAVE AVAILED THEMSELVES OF THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO
SO.

 

9.                                              Expiration

 

The terms of this Agreement are intended by the parties to govern Executive’s
employment with the Company during the term of such employment.  Upon the
termination of Executive’s employment with the Company, this Agreement shall
expire and be of no further force or effect, except to the extent of provisions
hereof which expressly survive the expiration or termination of this Agreement.

 

9

--------------------------------------------------------------------------------


 

10.                                      Entire Agreement

 

The terms of this Agreement are intended by the parties to be the final and
exclusive expression of their agreement with respect to the employment of
Executive by Company and may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement.   To the
extent any provisions in this Agreement are inconsistent with any provisions of
the Exhibits, the provisions of the Exhibits shall supersede and be controlling.

 

11.                                      Amendments, Waivers

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive.  No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

 

12.                                      Assignment; Successors and Assigns

 

Executive agrees that Executive may not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors.  Any purported
assignment, transfer, or delegation shall be null and void.  Nothing in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder to any successor in
interest.

 

13.                                      Entire Agreement; Severability;
Enforcement

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes in its entirety all prior undertakings
and agreements of the Company and Executive with respect to the subject matter
hereof.  If any provision of this Agreement, or the application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.  Such court shall have the
authority to modify or replace the invalid or unenforceable term or provision
with one which most accurately represents the parties’ intention with respect to
the invalid or unenforceable term or provision.

 

14.                                      Governing Law

 

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
Nevada.

 

10

--------------------------------------------------------------------------------


 

15.          Acknowledgment

 

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

 

16.          Notices

 

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

 

If to Company:

Prior to April 15, 2013
Global Cash Access, Inc.
Attn:  General Counsel
3525 East Post Road, Suite 120
Las Vegas, NV  89120

 

 

 

 

 

After April 15, 2013
Global Cash Access, Inc.
Attn:  General Counsel
7250 South Tenaya Way, Suite 100

Las Vegas, Nevada 89113

 

 

 

 

If to Executive:

David B. Lopez
11286 La Madre Ridge
Las Vegas, NV 89135

 

 

Any such written notice shall be deemed received on the first business day
delivery is attempted or upon receipt, whichever is sooner.  Either party may
change its address for notices by giving notice to the other party in the name
specified in this section.

 

17.          Representations and Warranties.

 

Executive represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that his execution and
performance of this Agreement will not violate or breach any other agreements
between Executive and any other person or entity.

 

18.          Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.

 

 

GLOBAL CASH ACCESS, INC.

 

EXECUTIVE

 

 

 

By:

/s/ E. Miles Kilburn

 

 

/s/ David Lopez

 

Name:  E. Miles Kilburn

 

Name: David Lopez

Title:   Chairman

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

RELEASE AND WAIVER OF CLAIMS

 

In exchange for the severance payments and other benefits to which I would not
otherwise be entitled, I hereby furnish Global Cash Access Holdings, Inc.,
Global Cash Access, Inc. and each of their respective subsidiaries and
affiliates (collectively, the “Company”) with the following release and waiver.

 

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, attorneys, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kid and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising at any time prior to and
including the date I sign this Release with respect to any claims relating to my
employment and the termination of my employment, including but not limited to: 
any and all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, sabbatical benefits, severance
benefits, or any other form of compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Age Discrimination Act of
1990; the Delaware Fair Employment Practices Act, as amended; tort law; contract
law; wrongful discharge; discrimination; harassment; fraud; emotional distress;
and breach of the implied covenant of good faith and fair dealing, provided,
however, that this Release shall not apply to claims or causes of action for
defamation, libel, or invasion of privacy.

 

In granting the releases herein, I acknowledge that I understand that I am
waiving any and all rights and benefits conferred by the provisions of
Section 1542 of the Civil Code of the State of California and any similar
provision of law of any other state or territory of the United States or other
jurisdiction to the following effect:  “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the release of
unknown and unsuspected claims granted in this Release.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this waiver and release is knowing and voluntary, and
that the consideration given for this waiver and release is in addition to
anything of value to which I was already entitled.  I further acknowledge that I
have been advised, as required by the Older Workers Benefit Protection Act,
that:  (a) the waiver and release granted herein does not relate to claims which
may arise after this Release is executed; (b) I have the right to consult with
an attorney prior to executing this Release(although I may choose voluntarily
not to do so); (c) I have twenty-one (21) days from the date I receive this
Release, in which to consider this Release (although I may choose voluntarily to
execute this Release earlier); (d) I have seven (7) days following the execution
of this Release to revoke my consent to the Release; and (e) this Release shall
not be effective until the seven (7) day revocation period has expired.

 

14

--------------------------------------------------------------------------------


 

Date:

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------